Title: From George Washington to the Earl of Buchan, 26 May 1794
From: Washington, George
To: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)


               
                  My lord,
                  Philadelphia 26th May 1794.
               
               It is no uncommon thing to attempt, by excuses, to atone for acts of omission; and frequently too, at the expence of as much time as (seasonably employed) would have superceded the occasion of their presentment. Sensible as I am of this—and ashamed as I am of resorting to an apology so common yet I feel, so forcibly, the necessity of making one for suffering your Lordships very polite and obliging favor of the 30th of last June to remain so long unacknowledged that I cannot avoid falling into the error I am reprobating.
               The truth is, the malignant fever which raged in this City during the months of August, September & October of last year (of which at least 5,000 of its inhabitants were swept off) occasioned my retreat therefrom on the 10th of September and prevented my returning until some time in November; between which and the meeting of Congress (the first monday in december) I had
                  
                  hardly time to prepare for the Session. The Session has been long & interesting (and is not yet closed). Little leizure therefore have I had, during the period of its continuance for the indulgence of private corrispondencies.
               I did however, from German Town, in the early part of November, give your lordship the trouble of receiving a few lines from me introductory of my friend Mr Lear; and am exceedingly flattered by the polite attention with which he was honored, on my account, by your lordship and the Countess of Buchan. He speaks of it (in a letter I have lately received from him in London) in the highest terms of respect & gratitude.
               The sentiments which are expressed in your lordships letter of the 30th of June, do honor to the goodness of your heart, and ought to be engraved on every mans mind. And if, instead of the provocations to War—bloodshed & desolation (oftentimes are unjustly given), the strife of Nations & of individuals was to excel each other in acts of Philanthropy; industry and œconomy; in encouraging useful arts & manufactures, promoting thereby the comfort & happiness of our fellow men, and in exchanging on liberal terms the products of one country & clime for those of another; how much happier would mankind be.
               But Providence, for purpose beyond the reach of mortal scan, has suffered the restless, & malignant passions of man, the ambitious, & sordid views of those wh<o> direct them, to keep the affairs of this world in a continual state of disquietude; and will, it is to be feared, place the prospect of peace too far off & the promised millennium at an awful distance from our day.
               In the disturbed state at which most Nations seems to have arrived—and from which it is my earnest wish to keep this Country fre (if it can be done consistent with honor, and the respect which every Nation owes to itself as well as to others) I shall avoid all details on Political Subjects, & having no other, at present, worthy attention, I shall conclude with asking your Lordships forgiveness for the liberty I have taken in putting the packet for Docr Anderson under cover of this letter to you directed to the care of the American Minister in London—Assuring you, at the same time, of the sentiments of high respect & esteem with which I have the honor to be, Your Lordships most Obedt & Very Hble Servant
               
                  Go: Washington
               
             